Exhibit 10.1

 

Execution Version



US 4941736v.10

 

First Amendment to Credit Agreement



This First Amendment to Credit Agreement (this “First Amendment”), dated as of
April 4, 2017 (the “First Amendment Effective Date”), is among WildHorse
Resource Development Corporation, a Delaware corporation (the “Borrower”); each
of the Guarantors party hereto (the “Guarantors” and collectively with the
Borrower, the “Credit Parties”); each of the Lenders party hereto; and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S:

A.

The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 19, 2016 (as amended or otherwise
modified from time to time pursuant to the terms thereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

B.

The Borrower has requested, among other things, to amend certain terms of the
Credit Agreement as set forth herein, to be effective as of the First Amendment
Effective Date.

C.

The Lenders have agreed to redetermine and increase the Borrowing Base to
$450,000,000 effective as of the First Amendment Effective Date.

D.

The Borrower has requested that Fifth Third Bank, Associated Bank, N.A., Compass
Bank and Canadian Imperial Bank of Commerce, New York Branch (each, a “New
Lender” and, collectively, the “New Lenders”), become Lenders under the Credit
Agreement with a Maximum Credit Amount and an Elected Commitment in the amount
as shown on Annex I to the Credit Agreement (as amended hereby).

E.

Subject to and upon the terms and conditions set forth herein, the undersigned
Lenders have agreed to enter into this First Amendment to amend certain
provisions of the Credit Agreement as more specifically provided for herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended
hereby.  Unless otherwise indicated, all section references in this First
Amendment refer to the Credit Agreement, as amended hereby.

Section 2.Amendments to Credit Agreement.  In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 6
hereof, the Credit Agreement shall

 

 

--------------------------------------------------------------------------------

 

be amended effective as of the First Amendment Effective Date in the manner
provided in this Section 2.

2.1Amendments to Section 1.02.

(a) The following definitions are hereby amended and restated as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment and
as the same may be further amended, modified, supplemented or restated from time
to time.

(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of April 4, 2017, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

“Net Debt” means, at any time, (a) all Debt of the Borrower and the Consolidated
Restricted Subsidiaries (other than any Debt comprised of contingent obligations
in respect of undrawn Letters of Credit), minus (b) the aggregate amount of cash
and Cash Equivalents (other than Excluded Cash, except to the extent such
Excluded Cash consists of cash collateral held by the Administrative Agent
pursuant to this Agreement or any other Loan Document or is in an account
subject to an Account Control Agreement, in each case, excluding any cash and
Cash Equivalents being held to cash collateralize or otherwise backstop a Letter
of Credit) of the Borrower and the Consolidated Restricted Subsidiaries.  

2.2Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended to read in
its entirely as follows:

“(a) Leverage Ratio.  The Borrower will not, as of the last day of any fiscal
quarter commencing with the fiscal quarter ending March 31, 2017, permit the
Borrower’s ratio of (i) (A) if there are no Loans outstanding on such date, Net
Debt, or (B) if there are Loans outstanding on such date, Total Debt to (ii)
Consolidated EBITDAX for the Rolling Period ending on such date (the “Leverage
Ratio”) to be greater than 4.00 to 1.00.”

2.3Replacement of Annex I.  

(a)Annex I to the Credit Agreement is hereby replaced in its entirety with
Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement.  After giving effect to this First
Amendment and any Borrowings made on the First Amendment Effective Date,
(i) each Lender (including each New Lender) who holds Loans in an aggregate
amount less than its Applicable Percentage (after giving effect to this First
Amendment) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in

 

Page 2

 

--------------------------------------------------------------------------------

 

an aggregate amount greater than its Applicable Percentage of all Loans,
(ii) each Lender’s participation in each Letter of Credit, if any, shall be
automatically adjusted to equal its Applicable Percentage (after giving effect
to this First Amendment) and (iii) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this First Amendment) of the aggregate Revolving Credit Exposure of all
Lenders.

(b)The Administrative Agent, the Issuing Banks and the Borrower hereby consent
to the reallocations and assignments pursuant to this Section 2.3 and waive the
delivery of an Assignment and Assumption and any other condition (other than the
delivery by each New Lender of an Administrative Questionnaire) to the
effectiveness of the foregoing reallocations and assignments.  The
Administrative Agent hereby consents to a one-time waiver of the $3,500
processing and recordation fee that would otherwise be payable pursuant to
Section 12.04(b)(ii)(C) as a result of the assignment provided for herein.  Each
existing Lender waives any break-funding payments otherwise payable under
Section 5.02 in connection with the repayment of any Loans in accordance with
this Section 2.3.  

Section 3.Aggregate Elected Commitment Amounts.  Pursuant to Section 2.06(c),
the Aggregate Elected Commitment Amounts shall be increased to $450,000,000,
effective as of the First Amendment Effective Date, and the Borrower and the
Lenders agree and acknowledge that the Elected Commitment of each Lender shall
be as more particularly set forth on Annex I attached hereto and that each New
Lender shall be deemed to have executed and delivered Exhibit H attached to the
Credit Agreement pursuant to the terms thereof.  

Section 4.Borrowing Base Redetermination.  Pursuant to Section 2.07, the
Administrative Agent and the Lenders agree that for the period from and
including the First Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be equal to
$450,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
2.07(f) or Section 8.12(c).  For the avoidance of doubt, the redetermination
herein shall constitute the April 1, 2017 Scheduled Redetermination and the next
Scheduled Redetermination shall be the October 1, 2017 Scheduled
Redetermination.

Section 5.New Lenders.  Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if such New Lender were an
original signatory thereto.  Each New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto.  Each New Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this First Amendment, to consummate
the transactions contemplated hereby and to become a party to, and a Lender
under, the Credit Agreement as amended hereby, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01, and such other documents and information as it has
deemed appropriate to make its own

 

Page 3

 

--------------------------------------------------------------------------------

 

credit analysis and decision to enter into this First Amendment and to become a
Lender on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (c) from and after the First Amendment Effective Date, it shall be a
party to and be bound by the provisions of the Credit Agreement as amended
hereby and the other Loan Documents and have the rights and obligations of a
Lender thereunder.

Section 6.Conditions Precedent.  The effectiveness of this First Amendment is
subject to the following:

6.1The Administrative Agent shall have received counterparts (in such number as
may be requested by the Administrative Agent) of this First Amendment from the
Borrower, each Guarantor and each Lender.

6.2The Administrative Agent shall have received an Administrative Questionnaire
from each New Lender.

6.3The Administrative Agent shall have received from the Borrower a duly
executed and notarized mortgages and/or mortgage supplements in form and
substance reasonably satisfactory to the Administrative Agent so that, after
giving effect to the recording of such mortgages and/or mortgage supplements,
the Administrative Agent shall be reasonably satisfied that it has first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 85% of the total value (as determined by the
Administrative Agent based on the present value of the Proved Reserves
attributable thereto using a 9% discount rate) of the Oil and Gas Properties
evaluated in the Reserve Report most recently delivered pursuant to Section
8.12(a).

6.4The Administrative Agent shall have received from the Borrower title
information setting forth the status of title to at least 85% of the total value
(as determined by the Administrative Agent based on the present value of the
Proved Reserves attributable thereto using a 9% discount rate) of the Oil and
Gas Properties evaluated in the Reserve Report most recently delivered pursuant
to Section 8.12(a).

6.5No Default or Borrowing Base Deficiency shall have occurred and be continuing
as of the date hereof after giving effect to the terms of this First Amendment.

6.6The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or any Lenders in connection with this
First Amendment.    

6.7The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted hereby.  Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

 

Page 4

 

--------------------------------------------------------------------------------

 

Section 7.Miscellaneous.

7.1Confirmation and Effect.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the First Amendment Effective Date, and this First
Amendment shall not constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as expressly provided for herein.  Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

7.2No Waiver.Neither the execution by the Administrative Agent or the Lenders of
this First Amendment, nor any other act or omission by the Administrative Agent
or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this First Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents.  Similarly, nothing contained
in this First Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.  

7.3Ratification and Affirmation of Credit Parties.  Each Credit Party hereby
expressly (i) acknowledges the terms of this First Amendment, (ii) ratifies and
affirms its obligations under the Guaranty Agreement, the Security Agreement and
the other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement, the Security
Agreement and the other Loan Documents to which it is a party, (iv) agrees that
its guarantee under the Guaranty Agreement and its pledge of collateral under
the Security Agreement and any of its obligations under the other Loan Documents
to which it is a party remain in full force and effect with respect to the
Indebtedness as amended hereby, (v) represents and warrants to the Lenders and
the Administrative Agent that each representation and warranty of such Person
contained in the Credit Agreement (as amended by this First Amendment) and the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to this First Amendment
except (A) to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by reference to materiality, a Material Adverse Effect or similar
qualification, in which case such representations and warranties shall be true
and correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Person
of this First Amendment are within such

 

Page 5

 

--------------------------------------------------------------------------------

 

Person’s corporate, limited partnership or limited liability company powers (as
applicable), have been duly authorized by all necessary action and that this
First Amendment constitutes the valid and binding obligation of such Person
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (vii) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this First Amendment, no Default or Event of Default exists.

7.4Counterparts.  This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this First Amendment by facsimile or other electronic transmission (e.g., .pdf)
shall be effective as delivery of a manually executed counterpart of this First
Amendment.

7.5No Oral Agreement.  This written First Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties hereto and thereto and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

7.6Governing Law.  This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

7.7Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this First Amendment in
accordance with Section 12.03.

7.8Severability.  Any provision of this First Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

7.9Successors and Assigns.  This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(in each case, as permitted by Section 12.04).

7.10Loan Document.  This First Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02.

[Signature Pages Follow]

 

 

Page 6

 

--------------------------------------------------------------------------------

 

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

BORROWER:

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware corporation

 

By:

/s/ Andrew J. Cozby

Name:

Andrew J. Cozby

Title:

Executive Vice President and Chief Financial Officer

 

 




Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

GUARANTORS:

 



WILDHORSE RESOURCES II, LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

 



ESQUISTO RESOURCES II, LLC, a Texas limited liability company

By: WildHorse Resource Development Corporation, its sole member

 



WHE ACQCO., LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

 

By:

/s/ Andrew J. Cozby

Name:

Andrew J. Cozby

Title:

Executive Vice President and Chief Financial Officer

 

 



WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC, a Delaware limited liability
company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

 



OAKFIELD ENERGY LLC, a Delaware limited liability company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

 

 

By:

/s/ Andrew J. Cozby

Name:

Andrew J. Cozby

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

 



PETROMAX E&P BURLESON, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

 

 

By:

/s/ Andrew J. Cozby

Name:

Andrew J. Cozby

Title:

Executive Vice President and Chief Financial Officer

 

 

 



BURLESON WATER RESOURCES, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

 

By:

/s/ Andrew J. Cozby

Name:

Andrew J. Cozby

Title:

Executive Vice President and Chief Financial Officer

 

 




Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDERS:

        

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender


By:

/s/ Melina Mackey

Name:

Melina Mackey

Title:

Vice President

 




Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

BMO Harris BANK N.A., as Syndication Agent and a Lender

 

 

By:

/s/ Gumaro Tijerina

Name:

Gumaro Tijerina

Title:

Managing Director

 

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

/s/ Raza Jafferi

Name:

Raza Jafferi

Title:

Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

 

 

By:

/s/ May Huang

Name:

May Huang

Title:

Assistant Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

 

 

By:

/s/ Cliff Vaz

Name:

Cliff Vaz

Title:

Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

 

 

By:

/s/ William B. Robinson

Name:

William B. Robinson

Title:

Senior Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

ING Capital LLC, as a Lender

 

 

By:

/s/ Josh Strong

Name:

Josh Strong

Title:

Director

 

By:

/s/ Charles Hall

Name:

Charles Hall

Title:

Managing Director

 

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

BOKF, N.A. DBA BANK OF TEXAS, as a Lender

 

 

By:

/s/ Martin W. Wilson

Name:

Martin W. Wilson

Title:

Senior Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Michael Higgins

Name:

Michael Higgins

Title:

Senior Director

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:

/s/ Jo Linda Papadakis

Name:

Jo Linda Papadakis

Title:

Authorized Officer

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

By:

/s/ Scott G. Axelrod

Name:

Scott G. Axelrod

Title:

Senior Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, N.A., as a Lender

 

 

By:

/s/ Kyle Lewis

Name:

Kyle Lewis

Title:

Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender

 

 

By:

/s/ Kari McDaniel

Name:

Kari McDaniel

Title:

Vice President

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

By:

/s/ Richard Antl

Name:

Richard Antl

Title:

Authorized Signatory

 

By:

/s/ Daria Mahoney

Name:

Daria Mahoney

Title:

Authorized Signatory

 

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender

 

 

By:

/s/ Justin Bellamy

Name:

Justin Bellamy

Title:

Director

 

 

 

 

 

Signature Page to First Amendment to Credit Agreement

WildHorse Resource Development Corporation

--------------------------------------------------------------------------------

 

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS


Name of Lender

Applicable Percentage

Maximum Credit Amount

Elected Commitment

Wells Fargo Bank, National Association

10.555555555555600%

$105,555,555.55

$47,500,000.00

BMO Harris Bank N.A.

 

10.555555555555600%

$105,555,555.55

$47,500,000.00

Bank of America, N.A.

 

8.777777777777780%

$87,777,777.78

$39,500,000.00

Barclays Bank PLC

 

8.777777777777780%

$87,777,777.78

$39,500,000.00

Citibank, N.A.

 

8.777777777777780%

$87,777,777.78

$39,500,000.00

Comerica Bank

 

8.777777777777780%

$87,777,777.78

$39,500,000.00

ING Capital LLC

 

8.777777777777780%

$87,777,777.78

$39,500,000.00

BOKF, N. A. DBA Bank of Texas

7.777777777777780%

$77,777,777.78

$35,000,000.00

Capital One National Association

7.777777777777780%

$77,777,777.78

$35,000,000.00

JPMorgan Chase Bank, N.A.

7.777777777777780%

$77,777,777.78

$35,000,000.00

Raymond James Bank, N.A.

2.777777777777780%

$27,777,777.78

$12,500,000.00

Associated Bank, N.A.

 

2.222222222222220%

$22,222,222.22

$10,000,000.00

Compass Bank

 

2.222222222222220%

$22,222,222.22

$10,000,000.00

Canadian Imperial Bank of Commerce, New York Branch

2.222222222222220%

$22,222,222.22

$10,000,000.00

Fifth Third Bank

 

2.222222222222220%

$22,222,222.22

$10,000,000.00

TOTAL

 

100.00000000%

$1,000,000,000.00

$450,000,000.00

 

 

Annex I

 